DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application.
Allowable Subject Matter
3.	Claims 1-18 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed vessel comprising:
a vessel body;
an engine;
a propulsion device to generate a thrust with a driving force of the engine;
a drive shaft to transmit the driving force of the engine to the propulsion device;
a partition wall including an insertion hole into which the drive shaft is inserted;
a bearing that rotatably supports the drive shaft;
an elastic member to support the bearing;
an outer housing that supports the elastic member and is fixed to the partition wall; and
a positioning member that positions the elastic member with respect to the bearing and the outer housing by pressing the elastic member.
As specifically claimed by applicant.
Conclusion
5.	The cited prior art references are considered pertinent to applicant’s disclosure.  The prior art references disclose shaft bearing assemblies for personal watercraft.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/07/2022